DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 4/15/21.
	Claims 1-20 are pending. 

Obviousness-type Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No.17/231,370. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory, obviousness-type double patenting as being unpatentable over claims 1-20 of commonly assigned US Application 17/231,370. Although the claims at issue are not identical, they are not patentably distinct from each other. 

17/233,037 US 11,334,241
17/231,370 
Storing a document including content, the content comprising a plurality of different groups of information fields, each group of information fields including a plurality of information fields that correspond to the group and a plurality of values for the plurality of information fields in the group (claim 1)
Storing document (claim 1)
Receiving a request to share the document with a second user, the request including filtering criteria for the content included in the document that specifies at least a first group of information fields from the plurality of different groups of information fields and a first plurality of data values that correspond to the first group of information fields to include in the shared document, and a second group of information fields from the plurality of different groups of information fields and a second plruiality of data values that correspond to the second group of information fields to exclude from the shared document (claim 1)
receiving a request from a first device of a first user to share the document with a second user (claim 1); similarly, see filtering criteria (claims 3; see also, e.g., claim 11)
Establishing an online sharing session between first and second devices, the online sharing including shared document that is viewable by the first user via the first device and viewable by the second user via the second device at a same time within the online sharing session, the shared document including the first group of information fields and the first plurality of values for the first group of information fields but not the second group of information fields and the second plurality of values for the second group of information fields (claim 1)
establishing, by the document management system, an online sharing session between the first device of the first user and a second device of the second user, the online sharing session including shared document; transmitting content of the online session (claim 1)
Receiving an annotation included in the shared document from at least one of the first or second device witin the online sharing session (claim 1)
receiving, by the document management system, an annotation to the content included in the shared document from one of the first device or the second device (claim 1)
Updating the shared document to include annotation, wherein a location of the annotation in the shared document displayed on the first device matches location in shared document of second device, the second device having device type different from first device type (claim 1)
dating the shared document included in the online sharing session to include the

received annotation, wherein a location of the received annotation in the shared document displayed on the first device having a first device type matches a location of the received annotation in the shared document displayed in the second device, the second device having a second device type that is different from the first device type (claim 1)
receiving a request from the first device of the first user to generate the document, the request including a document type of the document;
transmitting a document template associated with the document type to the first device, content of the document template including the plurality of different groups of information fields; and
determining a plurality of values for the plurality of different groups of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system,
wherein the completed document template is stored in the document management system as the document. (claim 2)
receiving a request from the first device of the first user to generate the document, the request including a document type of the document; transmitting a document template associated with the document type to the first
device, content of the document template including a plurality of information fields; and
determining a plurality of values for the plurality of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system,
wherein the completed document template is stored in the document management system as the document (claim 2)
receiving filtering criteria for the content included in the document from the first device of the user, the filtering criteria specifying parts of the content in the document to include in the document and parts of the content in the document to exclude from the document;
generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user. (claim 3)
receiving filtering criteria for the content included in the document from the first device of the user, the filtering criteria specifying parts of the content in the document to include in the document and parts of the content in the document to exclude from the document;

generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user (claim 3)
wherein the stored document has a first file format and the preview of the document has a second file format that is different from the first file format. (claim 4)
wherein the stored document has a first file format and the preview of the document has a second file format that is different from the first file format (claim 4)
generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document. (claim 5)
generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document (claim 5)
wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session. (claim 6)
herein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session (claim 6)
receiving attributes of the annotation, the attributes of the annotation including an
annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document. (claim 7)
receiving attributes of the annotation, the attributes of the annotation including an

annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document (claim 7)
transmitting the attributes of the annotation to the first device and the second device,
wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation. (claim 8)
transmitting the attributes of the annotation to the first device and the second device,

wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation (claim 8)


The remaining claims are rejected based on a similar obviousness type, nonstatutory double patenting rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin et al. (US 20150180905, Herein “Ruppin”) in view of Cadabam et al. (US 9,880,989). 
Regarding claim 1, Ruppin teaches  A computer-implemented method of a document management system for sharing a document during an online sharing session, the computer-implemented method (networked document synchronization, across devices [0014], particularly with respect to synchronization across disparate computing devices [0015]; fig. 1) comprising:
storing, by the document management system, a document including content (file managed by server [0041]); 
receiving a request from a first device of a first user to share the document with a second user (file synchronization, such as with respect to a second device/application of a particular type [0042]);
establishing, by the document management system, an online sharing session between the first device of the first user and a second device of the second user, the online sharing session including shared document (file synchronization network ([0041] and [0042]));
receiving, by the document management system, an annotation to the content included in the shared document from one of the first device or the second device (within the synchronization network ([0014] to [0019]), identify changes made to the file document such as annotations [0020]); and 
updating the shared document included in the online sharing session to include the received annotation (receiving the update (e.g., annotation) and performing synchronization [0034] for which synchronization is performed with respect to the identified change/update such as annotation ([0020] and [0042])), wherein a location of the received annotation in the shared document displayed on the first device having a first device type matches a location of the received annotation in the shared document displayed in the second device (annotation corresponding position [0042]), the second device having a second device type that is different from the first device type (synchronization for rendering on different device types ([0037] and [0044]).

	However, even though Ruppin discloses file, Ruppin fails to specifically teach document displayed.
	Yet, in a related art, Cadabam discloses annotation correspondence between first and second displayed document renderings (figs. 8 to 12). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the collaboration across different devices in a homogenous manner of Cadabam with the collaboration across devices of files of Ruppin to have document displayed. The combination would allow for, according to the motivation of Cadabam, collaboration across different devices using a conversion coordinate system that allows for the users across different devices to still collaborate in a homogenous manner across the different software and hardware architectures, performing, specifically, viewing of the collaborative document renderings (col. 4, lines 45-67; col. 5, lines 1-11). 

Regarding claim 9, Ruppin teaches A non-transitory computer-readable storage medium storing executable computer program instructions for sharing a document during an online sharing session, the instructions when executed by one or more computer processors cause the one or more computer processors to perform steps (computer system, including, e.g., processor (fig. 8)) comprising:
The claim recites similar limitations as claim 1 – see above.

Regarding claim 17, Rupping teaches A document management system for sharing a document during an online sharing session, comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium storing executable computer program instructions, the instructions when executed by the one or more computer processors cause the one or more computer processors to perform steps (fig. 8) comprising:
The claim recites similar limitations as claim 1 – see above.



Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin in view of Cadabam and further in view of Dykema (US 9,779,063) in view of Leymaster et al. (US 20030172343, Herein “Leymaster”).
Regarding claim 2, Ruppin in view of Cadabam teaches the limitations of claim 1, as above.
However, Ruppin in view of Cadabam fails to specifically teach The computer-implemented method of claim 1, further comprising:
receiving a request from the first device of the first user to generate the document, the request including a document type of the document;
transmitting a document template associated with the document type to the first device, content of the document template including a plurality of information fields; and
determining a plurality of values for the plurality of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system, wherein the completed document template is stored in the document management system as the document.
Yet, in a related art, Dykema discloses template selection based on the document type, selected from among document templates (fig. 2), user for compiling a document with respect to retrieved document data, adding the document data to fields of the template (col. 11, lines 43-57, see also fig. 2), the document management and compiler retrieving the template remotely (col. 9, fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the field value determination based on template selection based on document type, retrieved remotely of Dykema with the template-based document determination within collaborative network of Ruppin in view of Cadabam to have receiving a request from the first device of the first user to generate the document, the request including a document type of the document; transmitting a document template associated with the document type to the first device, content of the document template including a plurality of information fields; and determining a plurality of values for the plurality of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system, wherein the completed document template is stored in the document management system as the document. The combination would allow for, according to the motivation of Dykema, helping collaborators draft documents particularly with respect to overcome, using templates, document rendering based on a combination of content and formatting, relieving the users of forming, themselves, the documents, making the document management system have enhanced functionality such as linking content to the template without requiring the resources of the user (col. 1, lines 16-67; col. 2, lines 1-35).

However, Ruppin in view of Cadabam in view of Dykema fails to specifically teach transmitting a document template associated with the document type to the first device.
Yet, in a related art, Leymaster discloses server-based templates for assembly at remote computer based on access of template from server (abstract, [0036] to [0039]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the remote template retrieval for rendering based on document type of Leymaster with the template-based document collaboration of Ruppin in view of Cadabam in view of Dykema to have transmitting a document template associated with the document type to the first device. The combination would allow for, according to the motivation of Leymaster, better allowing for customizing document data by automating document rendering based on templates that may be efficiently stored at a remote server and retrieved based on the particularly requesting document type so that fewer resources are required of the user to in performing the customization on of a given worked document ([0002] and [0003]). 

Regarding claim 10, the claim recites similar limitations as claim 2 – see above.

Regarding claim 18, the claim recites similar limitations as claim 2 – see above.


Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin view of Cadabam and further in view of Harmon et al. (US 20070291297, Herein “Harmon”) in view of Parish et al. (US 20120151378, Herein “Parish”).
Regarding claim 3, Ruppin in view of Cadabam teaches the limitations of claim 1, as above.
However, Ruppin in view of Cadabam fails to specifically teach The computer-implemented method of claim 1, wherein receiving the request from the first device of the first user to share the document with the second user comprises:
receiving filtering criteria for the content included in the document from the first device of the user, the filtering criteria specifying parts of the content in the document to include in the document and parts of the content in the document to exclude from the document;
generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user.
	Yet, in a related art, Harmon discloses filtering content for preview ([0022] to [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the filtered preview of Harmon with the document collaboration of Ruppin in view of Cadabam to have wherein receiving the quest from the first device of the first user to share the document with the second user comprises: receiving filtering criteria for the content included in the document from the first device of the user, the filtering criteria specifying parts of the content in the document to include in the document and parts of the content in the document to exclude from the document; generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user. The combination would allow for, according to the motivation of Harmon, reducing the bandwidth of the preview ([0022] to [0025]), assisting in the collaborative effort by allowing for previews of publishable content using an accurate preview such as within the browser, that is more appropriate for the resources of the browser, such as with respect to overcoming problems of delay or bandwidth in obtaining the preview ([0002] to [0019]). 

	However, Ruppin view of Cadabam in view of Harmon fails to specifically teach filtering for sharing with other user.
	Yet, in a related art, Parish discloses collaborative sharing based on selection for certain objects/groups among information fields such as columns, each comprising fields ([0003] and [0016]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the filter-based sharing of Parish with the document preview based on filtering of Ruppin in view of Cadabam in view of Harmon to have filtering for sharing with other user. The combination would allow for, according to the motivation of Parish, making sharing of data less cumbersome such as by allowing for selection of particular content among groups of content, particularly with respect to sharing of content among fields of data values such as spreadsheet cells each grouped and corresponding with values that may be conveniently selected for sharing via a common user interface for collaboration ([0001] to [0003]).  

Regarding claim 11, the claim recites similar limitations as claim 3 – see above.

Regarding claim 19, the claim recites similar limitations as claim 3 – see above.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin view of Cadabam in view of Harmon in view of Parish and in view of Handhausen et al. (US 20070028166, Herein “Hundhausen”) .
Regarding claim 4, Ruppin in view of Cadabam in view of Harmon in view of Parish teaches the limitations of claims 1 and 3, as above.
However, Ruppin in view of Cadabam in view of Harmon in view of Parish fails to specifically teach The computer-implemented method of claim 3, wherein the stored document has a first file format and the preview of the document has a second file format that is different from the first file format.
Yet, in a related art, Hundhausen discloses, with respect to collaboration of document among users [0030], generating a preview document with a different resolution than the document for sharing [0025]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the different preview format than document format of Hundhausen with the document sharing for collaboration of Ruppin in view of Cadabam in view of Harmon in view of Parish to have wherein the stored document has a first file format and the preview of the document has a second file format that is different from the first file format. The combination would allow for, according to the motivation of Hundhausen, enabling the user to see a rendering of the document as a preview efficiently by providing a lower resolution preview document, further allowing for retaining the full, high resolution representation at the server, for instance, reducing the amount of bandwidth and processing necessary for performing the preview [0025]. 

Regarding claim 12, the claim recites similar limitations as claim 4 – see above.


Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin view of Cadabam in view of Harmon in view of Parish  in view of Hundhausen and in view of Hirata (US 20140304324) in view of n view of Deepak et al. (US 10,546,047, Herein “Deepak”).
Regarding claim 5, Ruppin in view of Cadabam in view of Harmon in view of Parish in view of Hundhausen teaches the limitations of claims 1, 3, and 4, as above.
However, Ruppin in view of Cadabam in view of Harmon in view of Parish  in view of Hundhausen fails to specifically teach wherein receiving the request from the first device of the first user to share the document with the second user comprises: generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document.
Yet, in a related art, Hirata discloses performing of sharing document based on preview ([0137] and [0138]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the document sharing based on preview of Hirata with the document sharing of Ruppin in view of Cadabam in view of Harmon in view of Parish  in view of Hundhausen to have wherein receiving the request from the first device of the first user to share the document with the second user comprises: generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document. The combination would allow for, according to the motivation of Hirata, an improved content management system for users or groups ([0002] to [0009]) so that users can more conveniently and efficiently refer to shared content such as in a preview, and further, upon approval of preview, action to share related content, providing more efficient access to the controlled or shared content [0010].  

However, Ruppin in view of Cadabam in view of Harmon in view of Parish  in view of Hundhausen in view of Hirata fails to specifically teach the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document.
Yet, in a related art, Deepak discloses generating shared document, the shared document of the modified document stored at the server (fig. 13); the documents performed for collaboration (col. 5; fig. 1); further, the document at the user ddeivce, the modified document at the server, the converted preview document at the server, and the converted preview document retrieved at the user device, each a different format (Fig. 13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the various file formats of Deepak with the preview for performing sharing of Ruppin in view of Cadabam in view of Harmon in view of Parish  in view of Hundhausen in view of Hirata to have the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document. The combination would lalow for, according to the motivation of Deepak, improving document management with respect to reducing the amount of time and computing resources required to perform centralized document management, such as with respect to collaboration (col. 1 and col. 5), thus reducing the processing required to perform preview, further improving response time for the user (col. 6). 

Regarding claim 13, the claim recites similar limitations as claim 5 – see above.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin in view of Cadabam and in view of Noyes et al. (US 20170046113, Herein “Noyes”) in view of Rosen et al. (US 20080028323, Herein “Rosen”).
Regarding claim 6, Ruppin in view of Cadabam teaches the limitations of claim 1, as above.
However, Ruppin in view of Cadabam fails to specifically teach The computer-implemented method of claim 1, wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session.
Yet, in a related art, Noyes discloses annotation type with respect to respective icon/tool of the tool bar [0052]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation type of Noyes with the annotation for document sharing of Ruppin in view of Cadabam to have The computer-implemented method of claim 1, wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session. The combination would allow for, according to the motivation of Noyes, performing collaboration while allowing users ability to manipulate documents dynamically ([0002] to [0014]) such that users have the ability to perform various, convenient annotations based on respective icon tools [0052], particularly based on a user’s ability to select a particular actions [0081]. 

	However, while Noyes discloses various selectable application tools [0081], Rosen makes abundantly clear annotation tool, as follows: annotation tools of various types [0041].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation tools of various types of Rosen with the document sharing annotation of Ruppin in view of Cadabam in view of Noyes to have annotation tool. The combination would allow for, according to the motivation of Rosen, improving collaboration systems by permitting users to seamlessly collaborate such as by using enhanced annotation tools with respect to improved and varied facilities for collaborating and performing more attractive and useful annotations; more active collaboration using enhanced annotation tools ([0004] to [0011]). 

Regarding claim 14, the claim recites similar limitations as claim 6 – see above.


Claim(s) 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin in view of Cadabam in view of Noyes In view of Sood et al. (US 20190026258, Herein “Sood”). 
Regarding claim 7, Ruppin in view of Cadabam teaches the limitations of claim 1, as above.
Furthere, Cadabam discloses the user annotation in association with coordinates, such as location coordinates for the words selected by the user and annotations associated with the location coordinates (fig. 8). 
However, Ruppin in view of Cadabam fails to specifically teach   The computer-implemented method of claim 1, wherein receiving the annotation comprises:
receiving attributes of the annotation, the attributes of the annotation including an annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document.
Yet, in a related art, Noyes discloses annotation type with respect to respective icon/tool of the tool bar [0052]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation type of Noyes with the document annotation for sharing of Ruppin in view of Cadabam to have The computer-implemented method of claim 1, wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session. The combination would allow for, according to the motivation of Noyes, performing collaboration while allowing users ability to manipulate documents dynamically ([0002] to [0014]) such that users have the ability to perform various, convenient annotations based on respective icon tools [0052], particularly based on a user’s ability to select a particular actions [0081]. 

	However, Ruppin in view of Cadabam in view of Noyes fails to specifically teach annotation in the shared document. 
	Yet, in a related art, Sood discloses location data indicating location which the annotation is directed to, based on annotation data [0039], particularly with respect to collaboration [0003].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation in the shared document of annotation tools of Sood with the document sharing annotation of Ruppin in view of Cadabam in view of Noyes to have annotation in the shared document. The combination would allow for, according to the motivation of Sood, improving annotation in the way that annotations are received, allocated, and managed, particularly with respect to collaboration such that users may be able to provide more information annotations/comments in a collaborative effort based on an enhanced ability to effectively provide, receive, and manage the feedback ([0002] and [0003]), thus encouraging the collaborative process with less cumbersome and more informative efforts in an easy to perform manner, such as using annotation tools for performing annotation within collaboration ([0004] to [0006]). 

Regarding claim 15, the claim recites similar limitations as claim 7 – see above.

Regarding claim 20, the claim recites similar limitations as claim 7 – see above.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin in view of Cadabam and in view of Chen et al. (US 20030085923, Herein “Chen”).
Regarding claim 8, Ruppin view of Cadabam teaches the limitations of claim 1, as above.
Furthermore, Cadabam teaches The computer-implemented method of claim 1, wherein updating the shared document comprises:
transmitting the attributes of the annotation to the first device and the second device,
wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation (transmitting the annotation to users, such as transmitting by download annotation (e.g., annotations inserted; further, downloading annotations to users — downloading annotations using the Document Collaboration Service such as document in first format with annotations added transmitted to first user and respective documents and annotations transmitted to collaborative user(s) (figs. 1, 8, 9, 13, 17, 18, 19, e.g., coordinate attributes).

Yet, in a related art, Chen makes abundantly clear transmitting the attributes of the annotation to the first device and the second device, as follows: receiving and transmitting the annotation to all participating clients so as to be viewable, further based on such annotation attributes as styles and colors [0042].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation distribution to all users of Chen with the annotation distribution of Ruppin in view of Cadabam to have transmitting the attributes of the annotation to the first device and the second device. The combination would allow for, according to the motivation of Chen, providing additional usefulness in a collaboration session by, with respect to a commonly displayed session, synchronizing the same content viewable by each collaborator with respect to shared document, such as by ensuring each collaborator has access to the same, updated annotation, even if the users are operating different device applications ([0003] to [0004]).  

Regarding claim 16, the claim recites similar limitations as claim 8 – see above.


Conclusion
Other art of record may be inconded in the attached reference Notice. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
	/JASON T EDWARDS/              Examiner, Art Unit 2144